Title: From George Washington to John Gill, 26 April 1795
From: Washington, George
To: Gill, John


          
            Sir,
            Mount Vernon 26th April 1795
          
          Our conversation of yesterday, has been the Subject of consideration with me. What follows is the result of it.
          I repeat now, what I said to you then; viz.—that renting the lands does not in the first place promote my Views—And in the second the measure may eventually be liable to serious disadvantages; for which reason, it would be much more agreeable to me to alienate the property altogether, and this I would do to You, upon the same terms I offered Mr Bailey, namely £900 down, and £900 more on a credi[t] to be agreed on, with interest regularly paid when it becomes due, in a manner also to be fixed.
          If this is incompatable with your Views, and renting only will answer them—at least for a time—I will tho’ reluctantly, agree to the following terms. namely, to receive £130 ⅌ Ann.; to cease on the payment of £2,000 in Specie or Current money equal thereto, at the time of payment which latter shall be done in ten Years, from the date of the agreement. And not only the land, but unexceptionable personal Security shall be given for performance of the Annual payment & the sum of £2000 within the time above mentioned; And moreover that if the Annual Sum of £130 shall not be paid within [  ] days after it becomes due it shall be optional in me to reenter, and take possession of the land, as if no agreement for it had ever taken place, And the full

sum due thereon, arising from the afore mentioned rent to be paid not withstanding.
          As there may appear something irreconcileable in these different propositions, an explanation, may be necessary; And thus I give it—£1800 one half or more to be paid down & the remainder in a short time, would enable me to apply the money to more profitable uses; than would result from the pos[t]poned payment of £2000 at the end of ten Years. And being assured by very good judges that I need not doubt getting five guineas an Acre for it in a very little time (which at the U.S. interest of 6 ⅌Ct would amount to £126 pr Ann.) £130 yearly rent untill the £2000 is paid, would hardly be an equivalent.
          If you incline to take the Land on either of these proposals the bargain may be closed, & writings drawn. If neither is acceeded to now, I shall hold myself free at any time Here after. I am Sir yr Hble Servt
          
            Go: Washington
          
        